Order filed May 6, 2014




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00731-CV
                                   ____________

                          SABRINA TAYLOR, Appellant

                                        V.

          THE HARDFORD INSURANCE OF MIDWEST, Appellee


                    On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-57408

                                   ORDER

      Appellant’s brief was due April 23, 2014. No brief or motion for extension
of time has been filed.

      Unless appellant submits a brief to the clerk of this court on or before June
6, 2014, the court will dismiss the appeal for want of prosecution. See Tex. R. App.
P. 42.3(b).

                                      PER CURIAM